Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 was filed after the mailing date of the non-final rejection on 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 11/12/2021 is acknowledged. Claims 19, 27, 28, and 32 have been canceled, claims 1-8, 12, 17, 20-22 have been withdrawn, and new claims 40 and 41 have been added. Claims 9-11, 13-16, 18, 23-26, 29-31, and 33-41 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. New claims are hereby included in the rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 14, 15, 23, 26, 27, 31, 33, and 37-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1).
Cartier et al. teach a wet-laid nonwoven for medical, etc., having a basis weight of 40-160 g/m2 (grammage) and a tear index of 5-15 mNm2/g (ISO standard 1974-1990 E) comprising nonwoven fabric substrate (the gauze according to the instant specification page 28, line 7-32) of long fibers made from a mixture of synthetic and natural fibers such as polypropylene and cellulose impregnated with nanofibrillar cellulose (NFC) for its entire thickness with 
the NFC being from wood with a diameter of the order of 20 nm and length of 0.1-1 μm; 
wherein the nonwoven fabric has a thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g, more advantageously of the order of 4.5 cm3/g, the nonwoven fabric is prepared by soaking nonwoven with NFC in water 2 and tear index of 10.72 mNm2/g and drying with glazing machine in example 2-3b (entire reference, especially abstract, paragraph 1-4, 11-13, 19, 24, 25, 27, 28, 33, 34, 40, 44, 45, 50, 51, 53, 56, 59, 62, 66, 81, and claims 1, 4-6, 9, 12, 14, and 15). The density of the wet-laid nonwoven is calculated to be 0.167-0.5 g/cm3 (167-500 kg/m3) based on the thickness:weight per unit of surface area (grammage) ratio of between 2 and 6 cm3/g (density=grammage/thickness).
With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Cartier et al. do not specify the exact same length and density of the NFC.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap with or do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, such as in the instant rejection. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the claimed range of length of the NFC is exceeding 1 μm and the range of length of the NFC taught in the prior art is 0.1-1 μm and therefor, close enough to the claimed range while the NFC taught by prior art have the same enhanced mechanical strength such as tear index on non-woven fabric as the claimed NFC, i.e., having the same property. Furthermore, 
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Response to Applicants’ arguments:
Applicants argue that the claimed a layer of gauze means a pre-formed gauze layer before impregnation and thus not the same as the wet-laid nonwoven taught by Cartier et al.
However, this argument is not deemed persuasive. The instant claim 31 recites the gauze being woven or nonwoven while the wet-laid process taught by Cartier et al. is to form a nonwoven substrate (the claimed nonwoven gauze layer) which is formed before being impregnated with NFC throughout the entire thickness of the nonwoven substrate (page 5, line 22-25), i.e., Cartier et al. teach the same as the claimed pre-formed gauze layer before being impregnated with NFC.



Applicants argue with regard to the length of NFC taught by Carter et al. being ≤1 μm is crucial according to the opposition proceedings at EPO that the examiner’s response of “the prior art in the rejections of record is EP 2781652 A1, not EP 2781652 B2” is moot because A1 and B2 are substantially the same, even when MPEP the guidance of USPTO.
However, this argument is not deemed persuasive. 
First all, since ≤1 μm NFC length taught by Carter et al. being critical is not presented in EP 2781652 A1 (published on 09/24/2014) and only presented in the opposition proceedings at EPO which dated 04/07/2017 and reflected in claim 1 of EP 2781652 B2 (published on 09/12/2018); a person of ordinary skill in the art at the time of invention in view of EP 2781652 A1 (09/24/2014) would not recognize ≤1 μm NFC length taught by Carter et al. being critical in the opposition proceedings at EPO which dated 04/07/2017 and reflected in claim 1 of EP 2781652 B2 (published on 09/12/2018).
Secondly, even if a person of ordinary skill in the art at the time of invention recognized ≤1 μm NFC length taught by Carter et al. being critical, the rationale of the rejection above and in the previous office action is that the criticality of the NFC length of the instant claims (>1 μm) is not established according to the disclosure of the instant specification that the length of NFC “may exceed 1 μm” (the full paragraph on page 8), i.e., ≤1 μm is also suitable, and the unexpected results (advantages) of instantly claimed 

Applicants argue that the instant invention solved the technical problem of impregnating gauze with very viscous NFC having length >1 μm. 
However, this argument is not deemed persuasive. According to the instant specification “the term "nanofibrillar cellulose" refers to cellulose fibrils or fibril bundles separated from cellulose-based fiber raw material. These fibrils are characterized by a high aspect ratio (length/diameter): their length may exceed 1 μm” (the full paragraph on page 8) with no recognition of NFC having length >1 μm being critical with regard to viscosity in the instant specification, rather, “nanofibrillar cellulose hydrogels are shear-thinning materials, which means that their viscosity depends on the speed (or force) by which the material is deformed” (the paragraph bridging page 9 and 10).
According to the instant claim 11 (not rejected in the instant rejection) the viscosity of 0.8% NFC @ 10 rpm being ≥2000 mPa∙s while according to the 35 U.S.C. 103(a) rejection of claims 9-11, 13-16, 18, 23, 24-27, 20-31, 33, and 36-39 over Cartier et al. (EP 2781652 A1) and Laukkanen et al. (WO 2014/128354 A1) below, Laukkanen et al. (WO 2014/128354 A1) teach the viscosity of NFC with length of 0.5-10 μm (page 14, line 5-21) being > about 100 Pa∙s at a shear rate of 10 rpm (0.167 s-1) at a [NFC-L] 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
.

Claims 9-11, 13-16, 18, 23, 24-27, 20-31, 33, and 36-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) in view of Laukkanen et al. (WO 2014/128354 A1).
The teachings of Cartier et al. are discussed above and applied in the same manner. Cartier et al. also teach the wet-laid nonwoven comprising additives (paragraph 40).
Cartier et al. do not specify: i) the exact same density of the NFC; ii) the exact same length of the NFC; iii) NFC being oxidized and anionically chemically modified; iv) the viscosity of the NFC; and v) the additives including a therapeutic agent.
The 1st deficiency is cured by the rational that a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap with each other, such as in the instant rejection. 
The claimed range of density of the medical product is 300-700 kg/m3 and the range of range of density of the medical product taught in the prior art is 67-500 kg/m3 by weight and therefor, overlaps with the claimed range. The density of the medical product is not specified as bulk density according to ISO 534. As a practical matter, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ indented material differs and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the 
The 2nd-5th deficiencies are cured by Laukkanen et al. who teach hydrogel of bundles of plant derived nanofibrillar cellulose (NFC-N) or NFC treated with TEMPO-mediated oxidation (2,2,6,6-tetramethylpiperidine-1-oxy radical, also anionically chemically (NFC-L) being incorporated in a gauze or non-woven material for making wound treatment (page 8, line 19-29, page 10, line 35-38, page 12, line 25-35, and page 21, line 31-34 and claims 1-5, 7-9, 13, and 15) which further comprising bioactive agents (page 18, line 18-34, claim 11), i.e., wound dressing, with:
the diameter and length of NFC being 2-200 nm and 0.5-10 μm, respectively, (page 14, line 5-21);
the diameter and length of NFC-N and zero shear viscosity and yield stress of  [NFC-N] @0.5% by weight in water being 7 nm, several μm, 8000 Pa.s, and a of 5 Pa, respectively and the diameter and length of NFC-L and zero shear viscosity and yield stress of  [NFC-L] @0.8% by weight in water being 2-6 nm, 500-2000 nm, 35000 Pa.s, and a of 22 Pa, respectively, (page 16, line 25-38, page 27, line 26 - page 28, line 9);
and the viscosity being > about 100 Pa.s at a shear rate of 10 rpm (0.167 s-1) at a [NFC-L] of 0.5% by weight in water (figure 2), i.e., >> about 100 Pa.s at shear rate 10 rpm for a [NFC-L] of 0.8% by weight in water.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to replace the NFC in the composition taught by Cartier et al. with the NFC with the length of 0.5-10 μm taught by Laukkanen et al. NFC with a length of 0.5-10 μm being suitable 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify NFC in the composition taught by Cartier et al. being non-treated (NFC-N) or oxidized with TEMPO (NFC-L) with the viscosity characteristic taught by Laukkanen et al. of NFC-N or NFC-L. Both NFC and TEMPO oxidized NFC being suitable for wound treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose as a wound dressing material.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cartier et al. and Laukkanen et al. to specify additives in the composition taught by Cartier et al. including bioactive agent. Incorporating bioactive agents in wound treatment composition comprising NFC was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from it having been used in the prior art, and from it being recognized in the prior art as useful for the same purpose of wound treatment.
	
	
Response to Applicants’ arguments:
Applicants argue that applicants do not agree with the examiner’s statement of “NFC length ≤1 μm being suitable“; since the instant claim 9 recites NFC length >1 μm.
However, this argument is not deemed persuasive. The examiner states in the rejection and the response above and in the previous rejection that according to the disclosure in the instant specification “the term "nanofibrillar cellulose" refers to cellulose fibrils or fibril bundles separated from cellulose-based fiber raw material. These fibrils are characterized by a high aspect ratio (length/diameter): their length may exceed 1 μm” (the full paragraph on page 8), i.e., NFC length is not necessary >1 μm and thus NFC length ≤1 μm being suitable, while as stated above and previously the criticality of NFC length >1 μm with alleged viscosity is not established by applicants and in view of Laukkanen et al.’s teachings of the viscosity of NFC with length of 0.5-10 μm (page 14, line 5-21) being > about 100 Pa∙s at a shear rate of 10 rpm (0.167 s-1) at a [NFC-L] of 0.5% by weight in water (figure 2), i.e., >> about 100 Pa∙s at shear rate 10 rpm for a [NFC-L] of 0.8% by weight in water.

Applicants argue that there will be no motivation to replace the NFC of Cartier et al. with that of Laukkanen et al. 
However, this argument is not deemed persuasive. As discussed above based on the opposition proceeding at EPO, the reason for the NFC length taught by Carter et al. being ≤1 μm is for improved tensile strength while there is no advantage resulted from the instant claimed NFC length >1 μm. Thus in the situation where tensile strength 
Furthermore, the NFC length taught by Cartier et al. (≤1 μm) overlaps with that of NFC taught by Laukkanen et al. (0.5-10 μm).
Also, it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Please refer to MPEP 2144.04.IV.A

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cartier et al. (EP 2781652 A1) and Laukkanen et al. (WO 2014/128354 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Cartier et al. are discussed above and applied in the same manner. According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
.

Claims 9-11, 13-16, 18, 24-27, 29, 30, 31, 33, and 36-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) in view of Cartier et al. (EP 2781652 A1).
The teachings of Laukkanen et al. are discussed above and applied in the same manner. With regard to the limitation of the product being packed in claim 39, it would be reasonable to assume the medical wet-laid nonwoven taught by Cartier et al. being packed; or alternatively, can be packed, i.e., it is not inventive to pack a medical product after production. 
Laukkanen et al. do not specify: i) the same soaking and dewatering steps in incorporating NFC hydrogel in a gauze or non-woven material; ii) the grammage of the gauze product in claims 14 and 26, the tear index of the gauze product in claim 36, and the bulk density of the gauze product in claim 38; and ii) the same diameter in claims 40 and 41.
The 1st and 2nd deficiencies are cured by Cartier et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify incorporating NFC hydrogel (NFC water suspension) in a gauze or non-woven material as wound dressing taught by Laukkanen et al. including a soaking step and a 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laukkanen et al. and Cartier et al. to specify the grammage, the tear index, and the bulk density of the gauze product taught by Laukkanen et al. being 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively. A wound-treating NFC impregnated nonwoven gauze having grammage, tear index, and bulk density of 40-160 g/m2 or 71.7 g/m2, 5-15 mNm2/g or 10.72 mNm2/g, and 167-500 kg/m3, respectively, was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
The 3rd deficiency is cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of NFC diameter is 5-100 nm and 10-50 nm and the range of NFC diameter taught in the prior art is 2-200 nm and therefor, includes the claimed range.
	
Response to Applicants’ arguments:

However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, both Cartier et al. and Laukkanen et al. teach NFC for wound dressing while Laukkanen et al. teach both hydrogel of NFC and NFC being incorporated in a gauze or non-woven material for making wound treatment (page 21, line 31-34 and claims 1-5, 7-9, 13, and 15). And thus both Cartier et al. and Laukkanen et al. teach the same field endeavor and their teachings can be combined. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by What’s The Difference? Woven vs. Non-Woven Gauze (https://dukal.com/blog/products/woven-vs-non-woven-gauze).
The teachings of Laukkanen et al. are discussed above and applied in the same manner.
According to “What’s The Difference? Woven vs. Non-Woven Gauze”, nonwoven is made from poly Rayon (1st paragraph on 2nd page) which is synthetic.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claim 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laukkanen et al. (WO 2014/128354 A1) and Cartier et al. (EP 2781652 A1) as evidenced by Glazing (https://fashion-history.lovetoknow.com/fabrics-fibers/glazing).
The teachings of Laukkanen et al. and Cartier et al. are discussed above and applied in the same manner. Cartier et al. teach drying with glazing machine.
According to “Glazing” the process of glazing is through pad rollers (the paragraph under “The process”), i.e., pressed between rollers and defined as nip.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612